513 So.2d 804 (1987)
FIRST NATIONWIDE SAVINGS, Appellant,
v.
William O. THOMAS and Rita H. Thomas, His Wife, Appellees.
No. 4-86-3167.
District Court of Appeal of Florida, Fourth District.
October 14, 1987.
Nancy K. Neidich of Shapiro, Rose & Fishman, Miami, for appellant.
No appearance for appellees.
LETTS, Judge.
This appeal emanates from a final judgment of mortgage foreclosure. The ensuing sale was first stayed because of a bankruptcy proceeding involving the delinquent *805 borrower. A subsequent sale date was again postponed because the lender had not received bidding instructions from the Veterans Administration, which instructions were a necessary predicate to the lender enforcing its V.A. guarantee. Pursuant to this second postponement, the trial court entered the following order reproduced below:
ORDER CANCELLING AND RESCHEDULING FORECLOSURE SALE
THIS CAUSE having come on to be heard ex parte, upon Plaintiff's Motion to Cancel and Reschedule Foreclosure Sale in the referenced cause, and the Court having considered same and being fully advised in the premises, it is
ORDERED AND ADJUDGED
1. That the Clerk's sale in the above referenced cause to be held on NOVEMBER 17, 1986, is hereby cancelled.
2. That the sale of subject property shall not be reheld.
DONE AND ORDERED.
The appellant objects to the language in paragraph 2 commanding "that the sale of [the] subject property shall not be reheld."
This permanent cancellation of the sale without explanation is reversible error. Indeed, the appellee has not even bothered to file a brief in support of such a result. A lender has the right, under the statutes, except under extraordinary circumstances not found in this record, to proceed with the sale of any real estate on which it has successfully foreclosed its mortgage.
Accordingly, this cause is reversed with instructions to require the trial court to set a date for the sale of this property, forthwith.
REVERSED AND REMANDED.
ANSTEAD and GUNTHER, JJ., concur.